 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          YOLANDA MADRY,
 8                              Plaintiff,
                                                          C18-402 TSZ
 9            v.
                                                          MINUTE ORDER
10        KING COUNTY,
11                              Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)   The unopposed motion, docket no. 96, brought by Nolan Lim for leave to
14
     withdraw as counsel of record for plaintiff Yolanda Madry is GRANTED. Nolan Lim
     and the Nolan Lim Law Firm, PS are granted leave to withdraw, effective immediately.
15
          (2)    If plaintiff Yolanda Madry wishes to be represented by counsel, she shall
16 arrange for an attorney authorized to practice in this Court to file a notice of appearance
   on or before August 30, 2019. Absent timely filing of a notice of appearance, the Court
17 will deem plaintiff as proceeding pro se in this litigation.

18        (3)    Plaintiff is advised that, if she proceeds pro se, she will have an obligation
   to keep the Court apprised of her contact information and to provide the Court with any
19 change of address. Plaintiff is also advised that, if she proceeds pro se, she will be
   expected to comply with the rules and orders of this Court and that she will be held to the
20 same standards as lawyers authorized to practice before this Court.

21

22

23

     MINUTE ORDER - 1
 1          (4)   Pursuant to Ninth Circuit FRAP 24(a)(1), Plaintiff’s application to appeal
     in forma pauperis, docket no. 100, is GRANTED.
 2
          (5)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 3 record and to plaintiff pro se.

 4         Dated this 29th day of July, 2019.

 5                                                   William M. McCool
                                                     Clerk
 6
                                                     s/Karen Dews
 7                                                   Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
